Exhibit 10.5

DISTRIBUTION AGREEMENT

by and between

BOSTON SCIENTIFIC CORPORATION

and

CORAUTUS GENETICS INC.

Dated as of July 30, 2003



--------------------------------------------------------------------------------

        TABLE OF CONTENTS

          Page         ARTICLE I     DEFINITIONS         SECTION 1.01. General
1  SECTION 1.02. Additional Definitions 4                ARTICLE II     GRANT OF
RIGHTS         SECTION 2.01. Appointment of BSC as Exclusive Distributor 5 
SECTION 2.02. License to the Company 5  SECTION 2.03. Additional Licenses 5     
          ARTICLE III     DISTRIBUTION, MANUFACTURE AND SUPPLY         SECTION
3.01. Marketing 6  SECTION 3.02. Training Advice and Assistance 7  SECTION 3.03.
Supply Forecasts 7  SECTION 3.04. Orders 7  SECTION 3.05. Final Product
Specifications; Packaging and Labeling 7  SECTION 3.06. Obligation to Supply 8 
SECTION 3.07. Product Pricing and Purchases 8  SECTION 3.08. Royalties to BSC 8 
SECTION 3.09. Payment Currency 9  SECTION 3.10. Samples 9  SECTION 3.11. The
Company’s Audit Rights 10  SECTION 3.12. BSC’s Audit Rights 10  SECTION 3.13.
Shipping and Inventory 10  SECTION 3.14. Acceptance 10  SECTION 3.15. Compliance
with Laws 11  SECTION 3.16. Manufacturing Requirements and Regulatory Audits 11 
SECTION 3.17. Recalls 12  SECTION 3.18. Non-Exclusive Distribution Agreement 13 
              ARTICLE IV     REGULATORY         SECTION 4.01. Registration of
Products in the Territory 13  SECTION 4.02. Reporting Obligations 13  SECTION
4.03. Technical Support Regarding Adverse Events 14 

i



--------------------------------------------------------------------------------

  ARTICLE V     REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION         SECTION
5.01. Mutual Representations 14  SECTION 5.02. Company Warranties and Agreements
15  SECTION 5.03. BSC Warranties 16  SECTION 5.04. DISCLAIMER 16  SECTION 5.05.
Company Indemnity 16  SECTION 5.06. BSC Indemnity 16  SECTION 5.07.
Indemnification Procedure 17  SECTION 5.08. Limitation of Liability 17  SECTION
5.09. Insurance 18  SECTION 5.10. No Improper Representations or Warranties. 18 
              ARTICLE VI     TERM AND TERMINATION         SECTION 6.01.
Expiration 18  SECTION 6.02. Mutual Consent 18  SECTION 6.03. Termination for
Cause 18  SECTION 6.04. Survival 18                ARTICLE VII    
CONFIDENTIALITY         SECTION 7.01. Confidentiality 19  SECTION 7.02. Release
from Restrictions 19  SECTION 7.03. Public Announcements and Publications 19   
            ARTICLE VIII     MISCELLANEOUS         SECTION 8.01. Notices 20 
SECTION 8.02. Headings 21  SECTION 8.03. Severability 21  SECTION 8.04. Entire
Agreement 21  SECTION 8.05. Assignment 21  SECTION 8.06. No Third Party
Beneficiaries 21  SECTION 8.07. Change of Control 21  SECTION 8.08. Amendment
22  SECTION 8.09. Governing Law and Venue 22  SECTION 8.10. Dispute Resolution
22  SECTION 8.11. Counterparts 22  SECTION 8.12. No Waiver 23  SECTION 8.13.
Independent Contractor 23  SECTION 8.14. Registration and Filing of this
Agreement 23 

ii



--------------------------------------------------------------------------------

        EXHIBITS         Exhibit A Sales Prices         Exhibit B BSC
Competitors         Exhibit C Current Version of Purchase Order  

iii



--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT

                              This DISTRIBUTION AGREEMENT (this “Agreement”) is
made and entered into this 30th day of July, 2003 (the “Effective Date”) by and
between BOSTON SCIENTIFIC CORPORATION (“BSC”), a Delaware corporation, and
CORAUTUS GENETICS INC. (the “Company”), a Delaware corporation (each a “Party,”
and collectively, the “Parties”).

W I T N E S S E T H:

                              WHEREAS, the Parties are parties to the Investment
Agreement, the Development Agreement (the “Development Agreement”), the
Sublicense Agreement, the Loan Agreement (the “Loan Agreement”) and the Investor
Rights Agreement, each of even date herewith (collectively with this Agreement,
the “Transaction Documents”); and

                              WHEREAS, pursuant to the transactions contemplated
by the Transaction Documents, the Parties wish to enter into an exclusive
distributorship with respect to Final Products.

                              NOW, THEREFORE, in consideration of the premises
and the mutual representations, agreements and covenants set forth herein and in
the other Transaction Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

ARTICLE I
DEFINITIONS

                                   SECTION 1.01.   General.   As used herein,
the following terms shall have the following meanings:

                            “Act” means the United States Food, Drug and
Cosmetic Act and similar Laws in foreign jurisdictions, all as may be amended
from time to time, to the extent applicable.


                             “AE” means, with respect to use of any Product or
Injection Catheter, any adverse event (within the meaning of applicable FDA
regulations, and including, without limitation, any unfavorable and unintended
sign (including, without limitation, an abnormal laboratory finding),
exacerbation of a pre-existing condition, intercurrent illness, drug
interaction, significant worsening of a disease under investigation or
treatment, significant failure of expected pharmacological or biological action,
or symptom or disease temporally associated with the use of such Product or
Injection Catheter, whether or not considered to be related to such Product or
Injection Catheter), which event is associated with the use of such Product or
Injection Catheter (i) in clinical investigation, or (ii) by a patient once such
Product or Injection Catheter has been approved, whether or not such event is
considered to be drug-related. AE(s) shall include such events (i) occurring in
the course of the use of such Product or Injection Catheter in professional
practice; (ii) occurring from drug overdose whether accidental or intentional;


1



--------------------------------------------------------------------------------

     

(iii) occurring from drug abuse; (iv) occurring from drug withdrawal; and (v)
any significant and consistent failure of expected pharmacological action.
Notwithstanding the foregoing, AEs shall include any experience required to be
reported to a relevant authority in any such country.


                           “Affiliate” means, with respect to any specified
Person, any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
specified Person.


                            “Approvals” means authorizations granted to the
Company from a Regulatory Authority, including BLA approvals, to distribute, for
either investigational or commercial purposes, a medical drug or product.


                            “BLA” means a Biologics License Application filed
with the FDA in respect of a Product in order to manufacture, market, sell or
use the Product in the United States.


                           “BSC Competitor” means any of the Persons listed on
Exhibit B as such Exhibit may be updated from time to time by BSC by written
notice to the Company containing a copy of such update; provided, however, (i)
such updates may not occur more than twice per calendar year; and (ii) no more
than ten (10) Persons may be listed on Exhibit B at any one time.


                            “BSC Indemnitee” means BSC, its Affiliates,
University of Michigan, HHMI, and each of their respective directors, officers,
employees, regents, trustees, fellows and agents.


                           “BSC Patents” means ***


                            “Business Day” means any day that is not a Saturday,
a Sunday or any other day on which banks are required or authorized by Law to be
closed in The City of New York.


                            “Company Indemnitee” means the Company, its
Affiliates, and each of their respective directors, officers, employees and
agents.


                           “Competitor Transaction” means any transfer,
assignment or sale, directly or indirectly, of the business relating to the use
of the Products (whether by stock sale, asset sale, merger or otherwise) and
whether by sale of the Company in whole or in part to any BSC Competitor.


                            “Confidential Information” means all nonpublic
proprietary information and materials (whether or not patentable) disclosed by
one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”),
irrespective of the manner in which the Disclosing Party disclosed such
information and regardless of whether such information is labeled as
confidential, in furtherance of this Agreement, including, but not limited to,
trade secrets under applicable Law, substances, formulations, techniques,
methodology, equipment, data, reports, correspondence, know-how, manufacturing
documentation and sources of supply, as well as the terms of this Agreement.

__________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.


2



--------------------------------------------------------------------------------

                           “FDA” means the United States Food and Drug
Administration.


                            “Final Product” means, with respect to any Product
and country, the version of the relevant Product that receives Approval by a
Regulatory Authority for marketing, distribution or sale in the relevant
country.


                           “Indemnified Party” means a Person seeking
indemnification from a Party pursuant to and in accordance with the terms and
conditions of this Agreement.


                            “Indemnifying Party” means the Party from whom an
Indemnified Party seeks indemnification pursuant to and in accordance with the
terms and conditions of this Agreement.


                            “Injection Catheter” means the injection catheter
known as the Stiletto™ manufactured by BSC, including improvements,
modifications and replacements thereto.


                            “Intellectual Property” means all intellectual
property rights, including without limitation (i) United States and foreign
patents and patent applications, divisions, continuations,
continuations-in-part, reissues, renewals, reexaminations, requests for
continued examination, supplemental registrations or extensions thereof,
(ii) trademarks, whether registered or unregistered and applications for
registration thereof, (iii) copyrights, whether registered or unregistered and
applications for registration thereof, and (iv) trade secrets, know-how,
technology, proprietary information and data, including, without limitation,
formulae, procedures, plans, methods, processes, specifications, models,
protocols, techniques and experimentation, and design, testing and manufacturing
data, and products, compositions, and procedures.


                            “Law” means the Act and any other United States or
non-United States federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law, to the extent applicable.


                            “Losses” means any losses, liabilities, claims
asserted, awards, interest, judgments, penalties, expenses (including, without
limitation, reasonable attorneys’ fees and expenses), costs or damages.


                            “Person” means an individual, partnership, joint
venture, corporation, limited liability company, trust, unincorporated
organization or other entity (including, without limitation, any “group” within
the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934).


                             “Product” means a plasmid DNA, drug, biologic or
other composition comprising VEGF-2 used for treatment of diseases of the heart
or peripheral vascular system; provided, however, “Product” does not include any
delivery device (including without limitation the Injection Catheter, a
hypodermic needle or stent) or the combination of any such plasmid DNA, drug,
biologic or other composition with any such delivery device.


                             “Product Specifications” for a Product, means those
specifications and performance requirements for such Product as mutually agreed
by the Parties in


3



--------------------------------------------------------------------------------

accordance with Section 2.05 of the Development Agreement, including, without
limitation, clinical, manufacturing and marketing specifications.

 
                             “Regulatory Authority” means the FDA and any other
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity.


                               “Territory” means all the countries of the world.


                                “VEGF-2” means the Human Genome Sciences
angiogenic agent licensed to and being further developed and modified by the
Company, sometimes referred to as Vascular Endothelial Growth Factor 2 plasmid
DNA, and any modifications or improvements thereto.


                                 SECTION 1.02.    Additional Definitions.   The
following terms have the meanings set forth in the Sections set forth below:

Definition

--------------------------------------------------------------------------------

Location

--------------------------------------------------------------------------------

Agreement   Preamble   ASP   Exhibit A   BSC   Preamble   BSC Representative
Group   3.01(b)   Company   Preamble   Company Representative Group   3.01(b)  
Deductions   Exhibit A   Development Agreement   Recitals   Effective Date  
Preamble   GMP   3.16(a)   HHMI   2.02(c)   Loan Agreement   Recitals   Michigan
License   2.02(b)   Net Revenue   Exhibit A   Notice of Disagreement   8.10(a)  
Parties   Preamble   Party   Preamble   Purchase Order   3.04   Representatives
  3.01(b)   Royalties   3.08(a)   Sales Price   Exhibit A   Term   6.01  
Transaction Documents   Recitals   University of Michigan   2.02(b)  

4



--------------------------------------------------------------------------------

ARTICLE II
GRANT OF RIGHTS

                              SECTION 2.01.   Appointment of BSC as Exclusive
Distributor.   The Company hereby grants BSC the sole and exclusive right to
market, distribute and sell the Final Products within the Territory during the
Term of this Agreement, and BSC hereby accepts such appointment. The Company
acknowledges and agrees that BSC may distribute the Final Products itself or
through subdistributors that it uses in the ordinary course of its business to
distribute other products, devices or matters. The Company’s sole compensation
for Final Products shall be the payment of the Sales Prices, which shall be
calculated as set forth in Exhibit A to this Agreement.

                              SECTION 2.02.    License to the Company.

                              (a)         During such time that BSC has
exclusive distribution rights to the Products under this Agreement, BSC grants
to the Company a nonexclusive, nonsublicensable, nontransferable, royalty
bearing license under BSC Patents, for the sole purpose of using, making, having
made and selling the Final Products, where such Final Products are sold to BSC
for distribution by BSC, all in accordance with the terms and conditions of this
Agreement. BSC acknowledges and agrees that it shall not be entitled to any
compensation for such license grant other than the payment of royalties as set
forth in Section 3.08 of this Agreement. The Company acknowledges and agrees
that unless otherwise agreed to by BSC in writing, any Final Products sold,
transferred, given or otherwise provided to Persons other than BSC by the
Company (other than providing to Persons for research, testing and development)
violates this license grant and the terms of this Agreement.

                              (b)         The Parties acknowledge and agree that
some of the BSC Patents are owned by the Regents of the University of Michigan
(the “University of Michigan”) and that the license (or a portion thereof) for
such BSC Patents granted pursuant to Section 2.02(a) may be terminated by BSC
upon the termination of the license agreement entered into by Genocor, Inc., BSC
and the Regents of the University of Michigan on June 17, 1997 (the “Michigan
License”).

                              (c)         The Company agrees not to use the name
of the University of Michigan or Howard Hughes Medical Institute (“HHMI”) in
publicity or advertising with respect to the Products without the prior written
approval of the University of Michigan or HHMI.

                              (d)         The Parties acknowledge and agree that
the University of Michigan and HHMI make no warranty and shall not be held
liable for any direct, indirect, special, incidental or consequential damage or
lost profits or other economic loss or damage with respect to the BSC Patents or
any Products.

                              (e)         To the extent allowed by the
University of Michigan and any other third party owners of the BSC Patents, as
applicable, BSC shall use commercially reasonable efforts to prosecute, maintain
and defend the BSC Patents.

                    SECTION        2.03.   Additional Licenses.

5



--------------------------------------------------------------------------------

                    (a)         In the event that the manufacture, use, sale,
importation or exportation of the Final Products requires a license under a
patent owned by a Person other than the Company or BSC, then the Company shall
be responsible for all the costs and fees, including but not limited to
royalties, incurred in procuring and maintaining a license under such patent.

                    (b)         In the event that the manufacture, use, sale,
importation or exportation of the Injection Catheter requires a license under a
patent owned by a Person other than the Company or BSC, then BSC shall be
responsible for all the costs and fees, including but not limited to royalties,
incurred in procuring and maintaining a license under such patent.

                    (c)         In the event that the use, sale, importation or
exportation of the combination of the Final Product with the Injection Catheter
requires a license under a patent owned by a Person other than the Company or
BSC, then the Parties shall equally share all costs and fees, including but not
limited to royalties, incurred in procuring and maintaining a license under such
patent.

                    (d)         The Parties acknowledge and agree that nothing
set forth in this Section 2.03 shall be construed as eliminating, waiving or
otherwise limiting either Party’s obligations and responsibilities set forth in
Article V.

ARTICLE III
DISTRIBUTION, MANUFACTURE AND SUPPLY

                    SECTION  3.01. Marketing.

                    (a)         BSC agrees to use commercially reasonable
efforts to market and sell the Final Products. For purposes of the foregoing,
“commercially reasonable efforts” means that for a period of three (3) years
after the first Approval of a Final Product in the United States, BSC shall
expend *** dedicated specifically to marketing of Final Products, including, but
not limited to, seminars, brochures, white papers, trade shows, post-market
studies and physician education.

                    (b)         For the purposes of discussing marketing and
pricing issues, BSC and the Company shall each appoint one or more
representatives (the “BSC Representative Group” and the “Company Representative
Group,” respectively, and together, the “Representatives”).

                    (c)         The BSC Representative Group and the Company
Representative Group agree to meet in person or via teleconference twice per
year beginning after the first Approval of a Final Product, upon the reasonable
request of the Company, to discuss BSC’s marketing efforts, and BSC shall, in
good faith, consider any comments provided by the Company Representative Group
regarding BSC’s marketing efforts.

                    (d)         The Representatives shall meet and review
marketing plans with respect to Final Products in person or via teleconference
at least once annually, beginning at the time of BLA submission. The
Representatives shall also meet with each other in person or via teleconference
to discuss pricing strategy prior to the initial pricing of Products, and
periodically thereafter. Notwithstanding anything in this Agreement to the
contrary, BSC has sole final

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

6



--------------------------------------------------------------------------------

decision-making authority with respect to marketing and pricing of Final
Products, provided, however, that (i) ***; and (ii) BSC shall not charge more
for the Injection Catheter when such Injection Catheter is to be used with the
Final Product than the average price BSC charges for the Injection Catheter with
respect to other uses in the treatment of diseases of the heart or peripheral
vascular system.

                    SECTION  3.02.  Training Advice and Assistance. The Company
shall provide reasonable technical assistance, materials and training regarding
the Products for BSC’s representatives, including but not limited to developing,
training and materials regarding the use, handling, storage and shipping of
VEGF-2 and the Products. The Company shall also provide to BSC other services or
other support information to assist BSC in marketing the Final Products,
including but not limited to, product handling manuals and other applicable
information relating to the Final Products, including such information as is
necessary or appropriate for BSC to formulate any other manuals, promotional
materials and warning labels deemed necessary or appropriate by BSC.

                    SECTION  3.03.  Supply Forecasts. BSC shall provide the
Company with a nine-month rolling forecast of orders for the Final Products,
beginning on the first Business Day of the first calendar quarter following the
calendar quarter in which the BLA has been submitted to the FDA. The first two
(2) months of each forecast shall be binding and shall constitute minimum orders
of BSC to the Company; but only if the Company has obtained the Approvals
required for distribution of the Final Products that are the subject of such
forecast. The remaining seven (7) months of each forecast shall be non-binding.
Starting three (3) months prior to the planned launch of the Final Product, the
BSC Representative Group shall provide the Company Representative Group with
monthly updates of the Product forecast.

                    SECTION  3.04.  Orders. Together with each monthly Product
forecast, beginning with the Product forecast submitted one (1) month prior to
the planned launch of the Final Product, BSC shall deliver to the Company, in
writing, a binding purchase order (a “Purchase Order”) for Final Products.
Purchase Orders shall be on BSC’s regular purchase order forms, in substance
materially similar to (but not necessarily the form of) the current version of
BSC’s regular purchase order attached hereto as Exhibit C, except that any term
or condition appearing on the face of such forms that are inconsistent with this
Agreement and any term or condition appearing on the back of such forms shall be
null and void. This Purchase Order shall be for an amount of Final Products in
accordance with the terms set forth in Section 3.03 with respect to the first
binding month of the forecast. The face of each Purchase Order shall specify the
quantities of Final Products ordered by BSC, the applicable legal label text and
packaging, and the requested time of shipment, and any other necessary shipping
details. BSC may order, and the Company will use commercially reasonable efforts
to supply, up to thirty percent (30%) more than the volume of the Final Products
indicated in the most recent Product forecast.

                    SECTION  3.05.  Final Product Specifications; Packaging and
Labeling. All Final Products delivered by the Company hereunder shall be in full
compliance with Product Specifications, as approved by BSC pursuant to Section
2.05 of the Development Agreement, and shall be sterilized and ready for
end-user sale, including all packaging, labeling, and instructions-for-use, as
approved by BSC and in accordance with the terms on the face of the Purchase
Orders submitted by BSC. All Final Products shall be labeled (including bar

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

7



--------------------------------------------------------------------------------

coding/UPN numbers and patent notices) in accordance with the procedures
specified from time to time by BSC. The Company may not make any changes to the
Product Specifications, as approved by BSC pursuant to Section 2.05 of the
Development Agreement, or the packaging, labeling or instructions-for-use, as
approved by BSC pursuant to this Section 3.05, without the prior written consent
of BSC, such consent not to be unreasonably withheld; provided, however, in the
event any modifications to the Product Specifications are required by the FDA or
other relevant Regulatory Authorities, such modifications to the Product
Specifications may be made by the Company without the consent of BSC, provided,
further, that a copy of such modifications are provided to BSC as soon as
reasonably practicable.

                    SECTION  3.06.  Obligation to Supply.

                    (a)         The Company shall use commercially reasonable
efforts to make, have made, manufacture and sell the Final Products to BSC in
accordance with this Agreement and the related Purchase Orders. The Company
shall use commercially reasonable efforts to make the Final Products available
for shipment on the date specified for shipment in the Purchase Order (which
shipment date shall not be earlier than 15 (fifteen) days after the date the
Purchase Order is received by the Company and not later than 25 (twenty-five)
days after the date the Purchase Order is received by the Company) or, if no
such date is specified, within 25 (twenty-five) days of the date BSC’s Purchase
Order is received by the Company.

                    (b)         If the Company fails to supply at least
eighty-five percent (85%) of BSC’s monthly Purchase Orders with respect to any
Final Products for three (3) consecutive months, then the Company and BSC shall
in good faith discuss having the Company enter into a subcontract agreement with
a third party manufacturer so that the Company may fulfill its obligations for
the manufacture and supply of the Final Products.

                    (c)         If the Company fails to supply at least ninety
percent (90%) of the Products specified in Purchase Orders for two months in any
consecutive four-month period, the Sales Price shall be reduced by ten percent
(10%) for all orders placed by BSC under the Purchase Orders submitted during
that two-month period and such Sales Price shall remain reduced until Company
supplies ninety percent (90%) of BSC’s monthly Purchase Orders for two (2)
consecutive months. A corresponding credit shall apply to BSC’s next payment due
under Company’s invoice prepared in accordance with Section 3.07.

                    SECTION  3.07.  Product Pricing and Purchases. The Company
shall invoice BSC for Final Products delivered in accordance with this Agreement
and the Purchase Orders therefor at Sales Prices. Sales Prices shall be
calculated as set forth in Exhibit A. BSC shall pay the Sales Prices due and
owing under the Company’s invoices no later than the later of (x) thirty-five
(35) days after the date of the Company’ invoice, provided that the invoice date
is no earlier than the date shipment is made, and (y) thirty (30) days after
receipt by BSC of the Final Products. In the event of a dispute between the
invoice amount and the amount paid by BSC, the Parties shall work together in
good faith to resolve the dispute as soon as practicable.

                    SECTION  3.08.  Royalties to BSC.

8



--------------------------------------------------------------------------------

                    (a)         In consideration of the license granted by BSC
under Section 2.02, the Company shall pay to BSC a royalty of *** of the Sales
Price (“Royalties”). BSC shall invoice the Company for Royalties on a quarterly
basis, and the Company shall pay the amount due and owing under the invoices
within thirty (30) days after the date of BSC’s invoice. Except as provided in
determining the Sales Price as described in Exhibit A, royalties shall be paid
to BSC without deduction for sales, use, excise, personal property or other
similar taxes or duties imposed by Law and all such taxes or duties shall be
assumed by and paid by the Company. In the event of a dispute between the
invoice amount and the amount paid by the Company, the Parties shall work
together in good faith to resolve the dispute as soon as practicable.

                    (b)         In the event the Michigan License or BSC’s
license under any Licensed Patent (as defined in the Michigan License) is
terminated during such time that BSC has exclusive distributorship rights to the
Final Products:

            (i)          the Company may, upon thirty (30) days prior written
notice to BSC, terminate the license granted to the Company under Section 2.02
and the Company’s royalty obligations under Section 3.08(a); provided, however,
(x) Royalties accrued prior to such termination shall remain due and payable to
BSC and (y) the corresponding license granted by BSC to the Company under
Section 2.09 of the Development Agreement shall also be terminated. In the event
of a termination of the license pursuant to this paragraph (i), BSC and the
Company shall sign a written amendment to this Agreement and the Development
Agreement which reflects the foregoing terminations; or


            (ii)          the Company may retain the license granted to the
Company under Section 2.02; provided, however, if the Company is required to pay
royalties to the University of Michigan or its licensee(s) other than BSC under
any Licensed Patent (as defined in the Michigan License), including U.S. Patent
Nos. 5,661,133 or 6,316,419 (or any reissues, divisions, continuations,
continuations-in-part, extensions, reexaminations thereof, or foreign
equivalents thereof), and the Company pays such royalties to the University of
Michigan or its licensee(s) other than BSC, then the Royalties due to BSC
pursuant to this Section 3.08 shall be reduced by the amount of royalty paid by
the Company to the University of Michigan or its licensee(s) other than BSC, but
in no event shall such reduction result in a reduction of the Royalties paid to
BSC to an amount less than *** of the Sales Price.


                    SECTION  3.09.  Payment Currency. Unless otherwise specified
in this Agreement, all references to money payments, currency, monetary values
and dollars or U.S. dollars mean United States dollars, and all payments
hereunder shall be made in United States dollars.

                    SECTION  3.10.  Samples. With respect to each Final Product,
the Parties shall discuss in good faith the need for samples of the Final
Product for marketing purposes, and if the Parties believe samples are needed
for marketing purposes, then the Parties shall share the costs involved in
procuring such samples.

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

9



--------------------------------------------------------------------------------

                            SECTION 3.11.  The Company’s Audit Rights. During
the Term of this Agreement, BSC shall maintain complete and accurate records and
books of account sufficient to substantiate the calculation of ASP, including
records of the quantities of Final Products sold, for a period of four (4) years
after the sale of the corresponding Final Products. BSC shall permit a certified
public accountant, reasonably acceptable to BSC and appointed by the Company, at
the Company’s expense, to examine BSC’s books, ledgers and records relating to
the calculation of ASP for the Final Products during regular business hours, on
one week’s prior notice, for the purpose of verifying, and only to the extent
necessary to verify, ASP but in no event more than once per calendar year. The
accountant shall maintain all information received during such examination in
confidence and shall report to the Company only with respect to the accuracy of
the ASP calculations. The Company shall bear the full cost and expense of such
audit, unless a discrepancy in excess of five percent (5%) in favor of the
Company is discovered, in which event BSC shall bear the full cost and expense
of such audit.

                            SECTION 3.12.   BSC’s Audit Rights. During the Term
of this Agreement, the Company shall maintain complete and accurate records and
books of account relating to (i) all fixed and variable costs (including both
expenses and depreciation and amortization of capital expenditures) attributable
to the manufacture of Products and (ii) sale of the Final Products to BSC. The
Company shall maintain such records for a period of four (4) years after the
sale of the corresponding Final Products. The Company shall permit a certified
public accountant, reasonably acceptable to the Company and appointed by BSC, at
BSC’s expense, to examine the Company’s books, ledgers and records relating to
all such costs, during regular business hours, on one week’s prior notice, for
the purpose of verifying, and only to the extent necessary to verify, such
costs, but in no event more than once per calendar year. The accountant shall
maintain all information received during such examination in confidence and
shall report to BSC only with respect to the accuracy of the Company’s
accounting of such costs. BSC shall bear the full cost and expense of such
audit, unless a discrepancy in excess of five percent (5%) in favor of BSC is
discovered, in which event the Company shall bear the full cost and expense of
such audit.

                            SECTION 3.13.  Shipping and Inventory. The Company
shall make available Final Products ordered by BSC hereunder at the Company’s
point of manufacturing or warehouse for delivery in accordance with the Purchase
Orders therefor. BSC shall choose the carrier for delivery of the Final
Products. Prior to the filing of the first BLA, the Representatives shall work
together to develop (a) a shipping plan regarding the shipping of Products,
including an allocation of shipping costs that each Party is to bear, and (b) an
inventory plan regarding the level of Final Product inventory that BSC and the
Company shall be required to maintain. Risk of loss or damage shall pass to BSC
upon delivery of the Final Products at the Company’s point of manufacturing or
warehouse to the carrier chosen by BSC for delivery.

                           SECTION 3.14.  Acceptance.

                           (a)         Each shipment of Final Products from the
Company to BSC shall contain such quality control certificates reasonably
requested by BSC certifying that the Final Products are in conformity with the
Product Specifications. Notwithstanding any prior inspection or payments, all
Final Products will be subject to final inspection and acceptance at BSC’s
designated destination point within thirty (30) days after delivery. BSC shall
notify the

10



--------------------------------------------------------------------------------

Company within thirty (30) days after delivery of any apparent defective
material or workmanship or non-conformity of any Final Product to the Product
Specifications or Purchase Order. If BSC fails to so notify the Company within
such thirty (30)-day period, BSC will be deemed to have accepted the Final
Product; provided, however, the warranties set forth in Article V shall survive
such acceptance.

                           (b)         Without prejudice to any other right or
remedy of BSC, in case any item is defective in material or workmanship, or
otherwise fails to conform to the Product Specifications or a Purchase Order at
the time of delivery by or on behalf of the Company to BSC’s designated
destination point, BSC will have the right to reject it. Any item that has been
rejected must be replaced, or made conforming, by and at the expense of the
Company (including but not limited to shipping costs) promptly after notice. BSC
will not be required to pay for any rejected item. Unless otherwise agreed to by
the Parties, BSC will return all rejected Final Products to the Company at the
Company’s expense.

                            SECTION 3.15.   Compliance with Laws. The Company
shall comply with all applicable Laws pertaining to the testing, manufacture,
labeling or packaging of the Final Products, and in any other manner pertaining
to performance by the Company of its obligations under this Agreement, including
the maintenance of ongoing quality assurance and testing procedures to comply
with applicable regulatory requirements. BSC and the Company shall comply with
all applicable Laws pertaining to the transportation, import, export,
distribution, sales and marketing of the Final Products, and the Company shall
cooperate with and provide BSC reasonable assistance with such compliance.

                            SECTION 3.16.  Manufacturing Requirements and
Regulatory Audits.

                           (a)         All Final Products shall be manufactured
in accordance with (a) relevant Laws, (b) the Product Specifications,
(c) applicable regulations relating to Good Manufacturing Practices (“GMP”) and
similar requirements required by the Act, (d) batch records and (e) all other
pertinent rules and regulations of ISO, the FDA and any Regulatory Authorities
in other applicable jurisdictions. Upon the reasonable request of BSC, the
Company shall provide BSC with written evidence of compliance with the criteria
set forth in the preceding sentence.

                           (b)         Subject to reasonable security
restrictions and reasonable confidentiality restrictions imposed by any third
party manufacturer consistent with the treatment of Confidential Information
pursuant to Article VII herein, BSC shall have the right to have quality
employees of BSC present at the plant or plants at which the Final Products are
manufactured during normal business hours to conduct an initial and periodic
inspections of such facilities and manufacturing procedures for compliance with
GMP and QSR, the Product Specifications and BSC’s quality assurance requirements
and to inspect the Company’s inventory of Final Products, work-in-process, raw
materials to be used for the Final Products, production records, design history
file, quality manuals, regulatory dossiers and such other matters as may be
pertinent to proper quality assurance of the Final Products to be delivered
hereunder. BSC agrees to give the Company a minimum of four (4) Business Days’
prior notice of any such inspection. The Company shall use commercially
reasonable efforts to take such action as is required to correct any
deficiencies identified by BSC relating to the production of any Final Product.
The Company agrees to assist BSC in arranging visits and inspection of the
plants at which the Final

11



--------------------------------------------------------------------------------

Products are manufactured. The Company acknowledges and agrees that it is not
currently a party to and shall not enter into any manufacturing agreement
relating to the manufacture of any Final Product that does not grant to BSC
rights to inspect the plant or plants at which such products are manufactured on
the terms set forth in this section.

                           (c)         The Company shall permit and shall
require its manufacturers to permit authorized representatives of any Regulatory
Authority to inspect plant and production facilities related to or used in
connection with the manufacture of the Final Products sold to BSC under this
Agreement and will promptly notify BSC when the Company receives notice of any
such inspection. The Company shall advise BSC of the findings of any regulatory
inspection and will take the necessary steps to promptly correct any compliance
deficiencies found by the Regulatory Authority relating to the manufacture of
Final Products sold to BSC pursuant to this Agreement. The Company further
agrees to use best efforts to provide BSC such documents or conduct such
analyses as BSC may reasonably request in connection with any regulatory
submission or audit concerning such products.

                           (d)         BSC may, on an as needed basis and
pursuant to industry standards, require the Company to perform reasonable
complaint evaluations in order to investigate root cause and corrective actions
associated with any complaints concerning quality assurance of Final Products
delivered hereunder. The Company is to maintain records of such investigations
as required by GMP. The Company shall have a reasonable number of days, as
agreed to by BSC and the Company, from the time it receives the complaint to
perform a complete investigation and provide to BSC a written report identifying
the root cause analysis, the corrective action, and the preventive action to the
extent applicable. The Company shall also provide BSC with a follow-up written
report on the effectiveness of the corrective actions, if any, within an
agreed-upon time period. The Company shall also maintain a cross-reference
system from the Company’s complaint system to BSC’s complaint handling system,
and BSC shall provide the Company reasonable assistance in establishing such a
cross-reference system.

                           SECTION 3.17.   Recalls.

                           (a)         If, in the good faith judgment of the
Company or BSC, any product defect or any government action requires a recall
of, or the issuance of an advisory letter regarding any Final Product, either
Party may undertake such recall or issue such advisory letter after consultation
with the other Party. Each Party shall notify the other Party in a timely manner
prior to making any recall or issuing any advisory letter. The Parties shall
endeavor to reach an agreement prior to making any recall or issuing any
advisory letter regarding the manner, text and timing of any publicity to be
given to such matters in time to comply with any applicable legal or regulatory
requirements, but such agreement will not be a precondition to any action that
either Party deems necessary to protect users of the Final Products or to comply
with any applicable governmental orders or mandates. The Parties agree to
provide reasonable assistance to one another in the event of any recall or
issuance of any advisory letter. In the event of any recall of Final Products,
BSC shall have the right to manage such recall of Final Products.

                           (b)         In the event of the issuance of an
advisory letter, the costs of issuing such advisory letter shall be borne by the
Party responsible for the defect causing the need to issue the advisory letter.

12



--------------------------------------------------------------------------------

                           (c)         In the event of a recall of any Final
Product, the Company shall correct any deficiency relating to its manufacturing,
packaging, testing, storing, handling or labeling of such Final Product. If the
reason for the recall is due to a defect that is the fault of the Company, (i)
the Company shall, at BSC’s option, either, at its cost replace each unit of the
Product recalled (including units held in inventory by BSC or its customers)
with a corrected Product within a reasonable period of time, or refund the
purchase price therefor, and (ii) the Company shall reimburse BSC for all
reasonable costs and expenses (including shipping, quality control testing,
notification and restocking costs) incurred by BSC as a result of such recall.
If the reason for the recall is due to a defect that is the fault of BSC, BSC
shall reimburse the Company for all reasonable costs and expenses (including
shipping, quality control testing, notification and restocking costs) incurred
by the Company as a result of such recall.

                           SECTION 3.18.   Non-Exclusive Distribution Agreement.
If (x) BSC, in its sole discretion, determines that BSC’s sales of the Final
Products do not warrant BSC’s continued marketing effort as the exclusive
distributor of the Final Products or (y) BSC’s gross revenues for the sales of
any product that involves gene therapy for the treatment of cardiovascular or
vascular disease during any twelve (12) month period exceeds BSC’s gross
revenues for Final Products sold by BSC during such period in any territory in
which BSC is distributing the Final Product, BSC shall notify the Company and
they will make good faith attempts to negotiate a non-exclusive distribution
arrangement and license to the BSC Patents on mutually agreeable terms which
will permit the Company to sell Final Products directly and/or through
distributors approved by BSC. For the avoidance of doubt, the Parties
acknowledge and agree that sales by BSC of catheters or any other delivery
device on a stand-alone basis shall not be relevant for purposes of calculating
BSC’s gross revenues pursuant to this Section 3.18 regardless of how the
catheters or delivery devices are ultimately used.

ARTICLE IV
REGULATORY

                           SECTION 4.01.  Registration of Products in the
Territory. The Company shall diligently and reasonably promptly apply for
registration and regulatory approvals deemed necessary by the Company and BSC to
promote and sell the Final Products in the United States and in each other
jurisdiction in which the Parties agree to seek Approvals. At the request of the
Company, BSC shall, at its expense, provide such reasonable assistance and
information with respect to the Injection Catheter as is necessary for the
Company to seek and obtain such registrations and regulatory approvals. All
costs incurred as a result of applications for registrations and regulatory
approvals hereunder shall be paid by the Company, including those reasonable
costs incurred by BSC as a result of any assistance provided to the Company as
required hereby (but excluding any costs relating to the Injection Catheter as
set forth above), which costs will be detailed in a written statement sent by
the BSC Representative Group to the Company Representative Group and reimbursed
by the Company to BSC promptly thereunder.

                           SECTION 4.02.   Reporting Obligations.

                           (a)         Adverse Events and Product Complaints.
Each Party shall (i) adhere to all requirements of applicable Laws which relate
to the reporting and investigation of AEs anywhere

13



--------------------------------------------------------------------------------

in the Territory and keep the other Party informed of such matters,
(ii) promptly inform the other Party of any material safety or health incidents
related to any Final Product or Injection Catheter, including the use,
manufacture, labeling or packaging of any of the foregoing, and (iii) promptly
inform the other Party upon becoming aware of any unusual or unexpected
reactions or events, malfunctions, safety or efficacy of or attributable to any
Product or VEGF-2 or Injection Catheter and/or any Regulatory Authority action
related thereto.

                           (b)         Exchange of Drug Safety Information. The
Parties shall immediately provide each other with copies of all drug or device
safety requests from all governmental and other Regulatory Authorities. Proposed
answers affecting a Product or Injection Catheter will be exchanged between the
Parties before submission, and the Parties shall cooperate with respect to such
answers; provided, however, that the Company shall have the ultimate decision
making authority with respect to answers relating to the Products, and BSC shall
have the ultimate decision making authority to answers relating to the Injection
Catheters. Each Party shall provide the other Party with the decisions received
from the applicable Regulatory Authorities reasonably promptly after the Party
receives notice of such decision.

                           (c)         Regulatory Actions. Each Party shall
advise the other Party of any regulatory action of which it is aware and which
could reasonably be expected to affect a Final Product or Injection Catheter in
any country.

                           (d)         Governmental Inspection. Each Party shall
advise the other Party of any governmental communication, inspection or report
or Law relating to a Product or Injection Catheter of which it is aware and
which might reasonably be expected to affect a Product or Injection Catheter.
Any response to a regulatory notice relating to the Products, Injection
Catheters or such Law shall be prepared jointly by the Parties, with the lead
role taken by the Party to whom such notice is addressed (or, if addressed to
both Parties, with the lead role taken by the Company unless the notice relates
to the Injection Catheter in which case BSC shall take the lead role); provided,
however, that each Party shall be entitled to take all such actions with respect
to such notice as are required of it by Law. Both Parties shall have the right
to be present during any such inspection.

                           SECTION 4.03.   Technical Support Regarding Adverse
Events.

                           (a)         Retention of Product Samples. The Company
shall retain samples of each production lot of Products in accordance with
applicable Law.

                           (b)        Quality Assurance Investigations. Each
Party shall take the actions in relation to AEs that is mutually agreed upon by
the Parties.

ARTICLE V
REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

                           SECTION 5.01.  Mutual Representations. Each Party
hereby represents and warrants to the other Party as follows:

14



--------------------------------------------------------------------------------

            (a)           The execution, delivery and performance of this
Agreement by such Party have been duly authorized by all necessary action on the
part of such Party.


            (b)           This Agreement has been duly executed and delivered by
such Party and, assuming due authorization, execution and delivery by the other
Party, constitutes a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights and remedies
generally, and (ii) the effect of general equitable principles, regardless of
whether asserted in a proceeding in equity or at law.


            (c)           Such Party’s execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby does
not and will not (i) violate, conflict with or result in the breach of any
provision of the certificate of incorporation or by-laws (or similar
organizational documents) of such Party, (ii) conflict with or violate any Law
or governmental order applicable to such Party or its assets, properties or
businesses, or (iii) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any encumbrance on any of its
outstanding shares of common stock or preferred stock or any of the assets or
properties of such Party pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which it is a party or by which any of such Party’s
shares of common stock or preferred stock or any of the Party’s assets or
properties is bound or affected.


            (d)           It is not a party to any litigation relating to, or
that could reasonably be expected to affect, its ability to perform its
obligations under this Agreement.


                     SECTION 5.02.   Company Warranties and Agreements.

                    (a)          The Company represents and warrants that at the
time of delivery of Final Products by the Company to BSC’s designated
destination point, all Final Products hereunder shall (i) conform to the
appropriate Product Specifications, (ii) comply with any terms and conditions
set forth on the face of the applicable Purchase Order, provided that such terms
and conditions are not inconsistent with the terms and conditions of this
Agreement, (iii) be free and clear of all liens and encumbrances and (iv) not be
adulterated within the meaning of the Act or within the meaning of the Law of
any applicable state or foreign jurisdiction, as the Act and such Laws are
constituted and effective at the time of shipment.

                    (b)          The Company represents and warrants that, to
the actual knowledge of the Company, the manufacture, use, sale, offer for sale,
import, export and distribution of Final Products under this Agreement does not
infringe, misappropriate, dilute or otherwise violate the Intellectual Property
of any third party.

15



--------------------------------------------------------------------------------

                    (c)          The Company represents and warrants that it is
not party to, and covenants and agrees not to enter into, any agreement for the
sale or distribution of the Final Products with any Person other than BSC.

                    (d)          The Company represents and warrants that it is
the sole and exclusive owner or licensee of all right, title and interest in and
to the Final Products to be delivered hereunder, free and clear of any liens or
encumbrances, other than the obligation to pay royalties.

                    SECTION 5.03.   BSC Warranties.

                    (a)          BSC represents and warrants that it has the
right to grant the license set forth in Section 2.02(a) of this Agreement.

                    (b)          BSC represents and warrants that the BSC
Patents have not been adjudged invalid or unenforceable and, to the actual
knowledge of BSC, are not subject to any outstanding consent, settlement,
decree, order, injunction, judgment or ruling that would impair the validity or
enforceability of the BSC Patents.

                    (c)          BSC represents and warrants that, to the actual
knowledge of BSC, the development, manufacture and use of the Injection Catheter
does not infringe, misappropriate, dilute or otherwise violate the Intellectual
Property of any third party.

                    SECTION 5.04.   DISCLAIMER.  EXCEPT AS EXPLICITLY PROVIDED
IN THIS ARTICLE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS, IMPLIED, OR STATUTORY, AND THE PARTIES EXPRESSLY DISCLAIM ALL
OTHER WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

                    SECTION 5.05.   Company Indemnity.  The Company shall
indemnify, defend and hold harmless each BSC Indemnitee from any and all Losses
actually suffered or incurred by BSC arising out of or resulting from: (a) the
breach of any representation or warranty, covenant or agreement by the Company
contained in this Agreement, provided, for purposes of determining whether there
is a breach of the representation and warranty set forth in Section 5.02(b), the
knowledge qualifier shall be disregarded; (b) any negligent act or omission or
willful misconduct of the Company in connection with performance of its
obligations under this Agreement; and (c) all product liability claims that
arise from the manufacture or use of the Final Products, except to the extent
attributable to the Injection Catheter or the negligent act or omission or
willful misconduct of BSC or its officers, agents or employees.

                    SECTION 5.06.   BSC Indemnity.  BSC agrees to indemnify,
defend and hold harmless each Company Indemnitee from any and all Losses
actually suffered or incurred by the Company arising out of or resulting from:
(a) the breach of any representation or warranty, covenant or agreement by BSC
contained in this Agreement, provided, for purposes of determining whether there
is a breach of the representation and warranty set forth in Section 5.03(c), the
knowledge qualifier shall be disregarded; and (b) any negligent act or omission
or willful misconduct of BSC in connection with performance of its obligations
under this Agreement; and (c) all product liability claims that arise from the
manufacture or use of the

16



--------------------------------------------------------------------------------

Injection Catheters, except to the extent attributable to the Final Product or
the negligent act or omission or willful misconduct of the Company or its
officers, agents or employees.

                    SECTION 5.07.   Indemnification Procedure.

                    (a)          Any Indemnified Party seeking indemnification
under this Agreement shall give prompt written notice to the Indemnifying Party
of any claim, assertion, event or proceeding by or in respect of a third party
of which such Indemnified Party has knowledge concerning any Losses as to which
such Indemnified Party may request indemnification hereunder; provided, however,
that the failure to provide or a delay in providing such notice shall not
release the Indemnifying Party from any of its obligations under this Agreement
except to the extent that the Indemnifying Party is actually prejudiced by such
failure or delay and shall not relieve the Indemnifying Party from any other
obligation or liability that it may have to any Indemnified Party otherwise than
under this Agreement.

                    (b)          The Indemnifying Party shall have the right to
assume, through counsel of its own choosing, which counsel shall be reasonably
satisfactory to the Indemnified Party, the defense or settlement of any claim or
proceeding the subject of indemnification hereunder at its own expense, so long
as the Indemnifying Party first acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any and all Losses that may
result from such claim or proceeding. If the Indemnifying Party elects to assume
the defense of any such claim or proceeding, the Indemnified Party may
participate in such defense, but in such case the expenses of the Indemnified
Party with respect to its assumption of such defense shall be borne and paid by
the Indemnified Party. Notwithstanding the foregoing, the Indemnified Party
shall have the right to employ separate counsel at the Indemnifying Party’s
expense and to control its own defense of any such claim or proceeding if a
conflict or potential conflict exists between the Indemnifying Party and the
Indemnified Party that would make such separate representation advisable under
applicable standards of professional conduct.

                    (c)          If the Indemnifying Party elects to assume the
defense of any claim or proceeding, no settlement in respect of any third-party
claim may be effected by the Indemnifying Party without the Indemnified Party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed. If the Indemnifying Party fails to undertake any such defense, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof at the Indemnifying Party’s expense. Notwithstanding anything herein to
the contrary, regardless of whether the Indemnifying Party has assumed the
defense of any claim or proceeding pursuant to this Section 5.07, the
Indemnified Party shall not settle any claim or proceeding without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the Parties agree that
it shall be reasonable for the Indemnifying Party to withhold its consent if any
such settlement involves any admission of liability or wrongdoing by the
Indemnified Party or the Indemnifying Party.

                    SECTION 5.08.   Limitation of Liability.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH
DAMAGES: (A) ARE INCLUDED IN AN AWARD AGAINST EITHER PARTY RESULTING FROM A
THIRD PARTY CLAIM FOR WHICH SUCH PARTY IS

17



--------------------------------------------------------------------------------

INDEMNIFIED HEREUNDER; OR (B) ARE RELATED TO OR ARISE FROM WILLFUL OR
INTENTIONAL MISCONDUCT.

                    SECTION 5.09.   Insurance.  Effective sixty (60) days after
the Effective Date and so long as the Company has any obligations under Article
V of this Agreement, the Company shall maintain comprehensive general liability
insurance, including products liability, with a minimum liability coverage limit
of ten million dollars ($10,000,000) per occurrence and naming BSC, University
of Michigan and HHMI (including their regents, trustees, fellows, officers and
employees) as additional insureds. The Company shall provide BSC with a copy of
a certificate of insurance evidencing compliance with this provision. Such
certificate of insurance shall also provide BSC with thirty (30) days’ prior
written notice of cancellation, modification or termination.

                    SECTION 5.10.   No Improper Representations or Warranties.
 Neither Party shall make any statements, representations or warranties or
accept any liabilities or responsibilities that are inconsistent with any
disclaimer or limitation included in this Article V.

ARTICLE VI
TERM AND TERMINATION

                    SECTION 6.01.   Expiration.  This Agreement shall remain in
full force and effect unless terminated in accordance with this Article VI (the
“Term”).

                    SECTION 6.02.   Mutual Consent.  The Parties can terminate
this Agreement by the mutual written consent of both Parties.

                    SECTION 6.03.   Termination for Cause.

                    (a)          This Agreement may be terminated by either
Party, if the other Party shall be in material breach of any provision contained
in this Agreement and any such breach shall not have been remedied within
forty-five (45) Business Days after receipt of written notice from the
terminating Party specifying (i) such breach and (ii) intention to terminate if
such breach is not cured within forty-five (45) Business Days.

                    (b)          This Agreement may be terminated by the Company
in the event that BSC materially breaches the Loan Agreement and such breach
shall not have been remedied within forty-five (45) Business Days after receipt
of written notice from the Company specifying (i) such breach and (ii) intention
to terminate this Agreement if such breach is not cured within forty-five (45)
Business Days.

                    SECTION 6.04.   Survival.  In addition to any clause which
by its express term survives termination or expiration, the respective rights
and obligations of the Parties under the provisions of Articles V
(Representations, Warranties and Indemnification), VI (Term and Termination),
VII (Confidentiality), and Article VIII (Miscellaneous) shall also survive any
termination or expiration of this Agreement.

18



--------------------------------------------------------------------------------

ARTICLE VII
CONFIDENTIALITY

                SECTION 7.01. Confidentiality. During the Term of this Agreement
and for the period of three (3) years thereafter, the Receiving Party shall
maintain Confidential Information in confidence and shall not disclose, divulge
or otherwise communicate such Confidential Information to others, or use it for
any purpose, except pursuant to, and in order to carry out, the terms and
objectives of this Agreement. The Receiving Party hereby shall exercise every
reasonable precaution to prevent and restrain the unauthorized disclosure of
such Confidential Information by any of its directors, officers, employees,
consultants, subcontractors, or agents. Upon termination of this Agreement, each
Party shall return to the other Party, upon demand, all Confidential Information
in its possession or, upon demand, destroy such Confidential Information and
provide a certificate to the other Party of such destruction signed by an
officer of the destroying Party.

                SECTION 7.02. Release from Restrictions. The provisions of
Section 7.01 shall not apply to any information disclosed hereunder that:

            (a)         is lawfully disclosed to the Receiving Party by an
independent, unaffiliated third party rightfully in possession of the
information and under no confidentiality or fiduciary obligation not to make
disclosure;


            (b)         becomes published or generally known to the public
through no fault or omission on the part of the Receiving Party;


            (c)         is developed independently by the Receiving Party
without access to the Confidential Information of the Disclosing Party;


            (d)         is legally required to be disclosed to a Regulatory
Authority in the United States or in another jurisdiction in which the Parties
have agreed to seek Approvals; provided, however, the Receiving Party shall
continue to treat such information as confidential pursuant to Section 7.01
unless and until such information becomes published or generally known to the
public through no fault or omission on the part of the Receiving Party; or


            (e)         a Party is legally compelled to disclose; provided,
however, that the Receiving Party shall provide prompt written notice of such
requirement to the Disclosing Party so that the Disclosing Party may seek a
protective order or other remedy or waive compliance with Section 7.01; and
provided further that in the event that such protective order or other remedy is
not obtained or the Disclosing Party waives compliance with Section 7.01, the
Receiving Party shall be permitted to furnish only that portion of such
Confidential Information that is legally required to be provided and the
Receiving Party shall exercise its reasonable best efforts to obtain assurances
that confidential treatment shall be accorded such information.


                 SECTION 7.03. Public Announcements and Publications. Except as
required by Law or by the requirements of any securities exchange on which the
securities of a Party hereto are listed, no Party shall make, or cause to be
made, any press release or public announcement in

19



--------------------------------------------------------------------------------

respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated hereby without the prior written consent of the other Party, and
the Parties shall cooperate as to the timing and contents of any such press
release or public announcement.

ARTICLE VIII
MISCELLANEOUS

                 SECTION 8.01. Notices. All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service,
by telecopy or registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 8.01):

            (a)        if to the Company:


                        Corautus Genetics Inc.

                        430 Tenth Street, NW

                        Suite S-204

                        Atlanta, GA 30318

                        Telecopy: (404) 526-6218

                        Attention: Richard E. Otto, Chief Executive Officer


                         with a copy to:


                         McKenna Long & Aldridge LLP

                         303 Peachtree Street, Suite 5300

                         Atlanta, GA 30308

                         Telecopy: (404) 527-4198

                         Attention: Robert E. Tritt


            (b)         if to BSC:


                         Boston Scientific Corporation

                         One Boston Scientific Place

                         Natick, MA 01760-1537

                         Telecopy: (508) 650 8956

                         Attention: Lawrence C. Best, Senior Vice President and

                               Chief Financial Officer


20



--------------------------------------------------------------------------------

                         with a copy to:


                         Boston Scientific Corporation

                         One Boston Scientific Place

                         Natick, MA 01760-1537

                         Telecopy: (508) 650 8956

                         Attention: General Counsel

                SECTION 8.02. Headings. The descriptive headings contained in
this Agreement are for convenience of reference only and shall not affect in any
way the meaning or interpretation of the Agreement.

                 SECTION 8.03. Severability. If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

                 SECTION 8.04. Entire Agreement. The Transaction Documents
constitute the entire agreement of the Parties with respect to the subject
matter thereof and supersede all prior agreements and undertakings, both written
and oral, among the Parties with respect to the subject matter thereof.

                 SECTION 8.05. Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither Party may assign this Agreement without the prior
written consent of the other Party; provided, however, that BSC may assign to an
Affiliate its rights and obligations under this Agreement without the approval
of the Company; provided further that no such assignment by BSC to an Affiliate
shall relieve BSC of any obligation or liability hereunder, whether then
existing or thereafter incurred by BSC or its assignee. No assignment by either
Party permitted hereunder shall relieve the applicable Party of its
then-existing obligations under this Agreement.

                 SECTION 8.06. No Third Party Beneficiaries. This Agreement
shall be binding upon and inure solely to the benefit of the Parties and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever.

                 SECTION 8.07. Change of Control. In the event of a change of
control of the Company or BSC, this Agreement and all rights and obligations of
each Party hereunder shall survive unaffected, provided, however, if there is a
Competitor Transaction, the Sales Price to be paid by BSC to the Company for the
Final Products shall be reduced to be *** of the ASP calculated in accordance
with Exhibit A.

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

21



--------------------------------------------------------------------------------

                 SECTION 8.08. Amendment. Except with respect to Exhibit B, this
Agreement may not be amended or modified except by an instrument in writing
signed by authorized representatives of the Company and BSC. In the event the
University of Michigan or any third party owner of a BSC Patent requests that
BSC amend the terms of this Agreement in order to comply with the Michigan
License or the terms of the patent license agreements entered into by BSC and
such third party owners, BSC and the Company shall discuss in good faith the
amending of this Agreement to incorporate the requested amendment.

                 SECTION 8.09. Governing Law and Venue. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York. The Parties unconditionally and irrevocably agree and consent to the
exclusive jurisdiction of the courts located in the state of New York and waive
any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and further agree not to commence any such action, suit or
proceeding except in any such court.

                SECTION 8.10. Dispute Resolution. Except to the limited extent
necessary to (i) avoid expiration of a claim, (ii) comply with deadlines under
applicable Law, or (iii) obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm, neither Party shall file an
action or institute legal proceedings with respect to any dispute, controversy,
or claim arising out of this Agreement or the validity, interpretation, breach
or termination thereof, including claims seeking redress or asserting rights
under any Law, until:

            (a)         the aggrieved Party has given the other Party written
notice (“Notice of Disagreement”), in accordance with Section 8.01 of this
Agreement, of its grievance setting forth the basis for such dispute and the
remedy desired;


            (b)         the other Party has failed to provide a prompt and
effective remedy (in the view of the aggrieved Party);


            (c)         the aggrieved Party has requested in writing senior
executives for both Parties to promptly meet and discuss the matter detailed in
the Notice of Disagreement in order to consider informal and amicable means of
resolution; and


            (d)         (i) the senior executives for both Parties have met at
least three times and have not been able to resolve the dispute to the mutual
satisfaction of the Parties or (ii) more than sixty (60) Business Days have
passed since the date of the Notice of Disagreement.


                SECTION 8.11. Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different Parties in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

22



--------------------------------------------------------------------------------

                    SECTION  8.12.  No Waiver. The failure of either Party to
enforce at any time for any period the provisions of or any rights deriving from
this Agreement shall not be construed to be a waiver of such provisions or
rights or the right of such Party thereafter to enforce such provisions.

                    SECTION  8.13.  Independent Contractor. In performing under
this Agreement, each Party shall be acting as an independent contractor and
shall not be considered or deemed to be an agent, employee, joint venturer, or
partner of the other Party. Each Party shall at all times maintain complete
control over its personnel and operations. Neither Party shall have, or shall
represent that it has any power, right or authority to bind the other Party to
any obligation or liability, or to assume or create any obligation or liability
on behalf of the other Party.

                    SECTION  8.14.  Registration and Filing of this Agreement.
Notwithstanding Article VII, to the extent, if any, that a Party concludes in
good faith that it is required to file or register this Agreement or a
notification thereof with any governmental authority, including, without
limitation, the U.S. Securities and Exchange Commission, the Competition
Directorate of the Commission of the European Communities, the U.S. Department
of Justice or the U.S. Federal Trade Commission, in accordance with Law, such
Party shall inform the other Party thereof, and both Parties shall cooperate
each at its own expense in such filing or notification and shall execute all
documents reasonably required in connection therewith. In such filing or
registration, the Parties shall request confidential treatment of sensitive
provisions of the Agreement, to the extent permitted by Law. The Parties shall
promptly inform each other as to the activities or inquiries of any such
governmental authority relating to this Agreement and shall cooperate to respond
to any request for further information therefrom on a timely basis.

23



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, BSC and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

BOSTON SCIENTIFIC CORPORATION   CORAUTUS GENETICS INC.           By: /s/
LAWRENCE C. BEST   By: /s/ RICHARD E. OTTO  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Lawrence C. Best     Richard E. Otto   Senior Vice President and Chief
Financial Officer     Chief Executive Officer

24



--------------------------------------------------------------------------------

Exhibit A

         “Sales Price” shall mean the price to be paid by BSC to the Company for
a Final Product and shall be ***, calculated by reference to the following terms
and conditions:

                    •        “Net Revenue” means ***.

                    •        “Deductions” means ***.

                    •        ***.

                    •        ***.

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.



--------------------------------------------------------------------------------

Exhibit B

***

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

 



--------------------------------------------------------------------------------

Exhibit C

[GRAPHIC APPEARS HERE]

2



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]